 Sir, in electing you to the presidency of this thirtieth session, our Assembly wished to pay a tribute to your eminent statesmanlike qualities and, above all, to your country's constant support of the United Nations. Mali, which enjoys relations of friendship and co-operation with Luxembourg on the bilateral level as well as through the European Economic Community, can only rejoice at this choice. My delegation therefore extends to you its most heartfelt congratulations on this token of trust in you which has been manifested by the Assembly, and we wish to assure you of our frank and loyal co-operation. These congratulations go also to the Vice-Presidents and the other officers.
98.	May I be allowed to take this happy occasion to congratulate once again my brother and friend, Mr. Abdelaziz Bouteflika, Minister for Foreign Affairs of Algeria, and President of the twenty-ninth session of the General Assembly, as well as of the seventh special session. Thanks to his integrity and personal efforts, a new dynamic spirit characterized the work of the General Assembly.
99.	Among other important decisions to the credit of the twenty-ninth session were the suspension of the rebel State of South Africa and the recognition of the right of the Palestinian people to self-determination and to a homeland. Those are revealing signs of the changes that have been emerging within our Organization recently. Indeed, those decisions are unique in the annals of the United Nations, which has always been subjugated by private interests contrary to the spirit and the letter of the Charter.
100.	As to the just-concluded seventh special session, although it did not reach all its objectives, the results it did achieve are far from being negative; and in spite of the differences which exist among the parties and despite the tendentious comments, the session was, in our view, a success, in that it allowed us to renew the dialog between the Northern and Southern Hemispheres a dialog which had been interrupted during the sixth special session.
101.	My delegation welcomes the presence among us of the worthy representatives of the brotherly peoples of Mozambique, the Cape Verde Islands and of Sao Tome and Principe, which have achieved their independence after bitter struggle. We pay a pious tribute to the memory of all those who have fallen while fighting for the triumph of the sacred cause of freedom in those countries. This tribute is also paid to the valiant Portuguese people, who in April 1974 joined hands with the oppressed people of Africa in fighting the Fascist and colonialist regime in Lisbon, thus opening up wide breaches on both flanks of the bastion of white power in southern Africa. My delegation has no doubt that these new States will make a valuable contribution to our work.
102.	My delegation also addresses warm congratulations to the people of Papua New Guinea, which acceded to independence on the very day of the opening of this session.
103.	Now the authentic representatives of the Khmer people have returned to us, and once more occupy the seats that are theirs, which for five years were occupied by puppets and traitors to the Cambodian nation in the service of international imperialism. The debacle of the forces of aggression in Indo-China last March and April once again showed that the people are indomitable and that no material force in the world, however strong, can overcome their determination to live free and independent.
104.	Today, the cliques of Thieu, Ky, Lon Nol and others, who have in so cowardly a fashion fled their countries, live in golden exile in Taiwan or somewhere on the American continent. Where now are the voices that were raised at the twenty-ninth session to contest the representative nature of the Royal Government of National Union of Cambodia and the Front of National Union of Kampuchea? In delaying for four months the restoration of the legitimate rights of the Royal Government of National Union of Cambodia in the United Nations they deliberately prolonged the sufferings of the Khmer people and lengthened the list of victims of the murderous war imposed by the supporters of reaction.
105.	In fact, from December 1974 until March 1975, more than 200,000 persons were killed or wounded in the fighting between the patriots and the usurpers. That was the heavy price exacted from the Khmer people by the prevarications and the weakness of our Assembly in settling the Cambodian crisis. My delegation hopes that our Organization will always remember that, and bear it very much in mind in its future discussions on whatever problems of peace and international security it may have to deal with. Mali, which from the very beginning took the side of the Cambodian revolution, considers the victory of the heroic Khmer people as that of all the progressive forces throughout the world. My delegation therefore salutes the true representatives of the Royal Government of National Union of Cambodia present here and assures them of its fraternal and militant co-operation.
106.	My delegation also wishes to express its satisfaction to Mr. Kurt Waldheim, the Secretary-General, for his ceaseless and untiring efforts both in New York and throughout the world in reinforcing the role of the United Nations in respect of the maintenance and strengthening of international peace and security.
107.	This year we celebrate the thirtieth anniversary of the United Nations. Rather than drawing up a balance-sheet, my delegation would like to review its actions during its first 30 years of existence.
108.	Although created, as the Charter proclaims, to save succeeding generations from the scourge of war, and to promote social progress and better standards of life, it is none the less true that at the outset the United Nations was concerned only with the problems of the coexistence of the two blocs which emerged in Europe at the end of the Second World War. Allied to combat the Axis forces which threatened the very existence of both blocs, they were nevertheless bitterly opposed at the ideological level. Their only common ground in creating the United Nations was the fear of a renewal of Hitler's fascism. The safeguarding of international security was at that time envisaged for Europe alone. The concept of peace was obviously less universal in character than it is today.
109.	That is why the United Nations remained indifferent to the colonial and imperialist wars that ravaged the continents of Africa, Asia and Latin America. The socialist countries were the only ones to give their diplomatic and material support.
110.	That was also why in 1950 the United Nations became involved in Korea, in violation of the principles of the Charter, in what the doctrinaires of the cold war called the "digging-in of communism in South East Asia".
111.	That was why the tragic problem of apartheid, which was denounced in the United Nations in 1947 by India and other Member States, continued to rage in southern Africa, with the active support and complicity of the Western bloc, which dominated the Organization through the large number of its Members. All decisions were oriented towards the interests of that camp, and the third world occupied only a very marginal place. At the same time the cold war was continuing between the two blocs, and each tried to spread its sphere of influence or its hegemony throughout the world. Thus the arms race heated up in the two camps.
112.	The appearance on the international scene of the nations of the third world, freed from colonial domination, was a determining factor in the development of the United Nations. The Organization, which consisted originally of 51 States, now has more than 140 Member States representing 95 per cent of the total population of the world.
113.	Refusing to submit to the maneuvers of the two blocs that were sharing the world, the new States organized themselves, on the basis of their common destiny, into independent political forces. Thus the movement of the non-aligned countries, the Organization of African Unity and the Group of 77 came into being. Their participation in international life was to make a radical change in the balance of power within our Organization. Since then the goals of the Charter have taken on real meaning for Member States. Peace is no longer the privilege of Europe alone, which at the beginning was the center of interest for the concerns of the majority of founding Members. But unhappily this development has been halted, if not destroyed, by the reluctance and lack of goodwill on the part of those same Powers which enjoy excessive rights in our Organization.
114.	By an irony of fate has not the United States just used, on some pretext of universality, its right of veto in the Security Council to block the admission of the Democratic Republic of Viet Nam and the Republic of South Viet Nam to membership in the United Nations?
115.	Whether it is a question of problems of peace, decolonization, economic development or human rights, our decisions continue to come up against the contempt and obstinacy of those Powers wishing to safeguard their privileges of yore which have nothing in common with the lofty ideals of the Charter.
116.	The United Nations, its action blocked through the inertia of those Powers, sits passively by, watching flagrant violations of peace in the African, Asian and Latin American continents, and the steady worsening of the international situation. The destabilization policy embraced by some of those Powers continues to create insecurity in several regions of the world.
117.	The Final Act of the Conference on Security and Co-operation in Europe, to which we subscribe fully, cannot make us forget the odious policy of apartheid, which still poisons South Africa, Southern Rhodesia and Namibia, while in Asia Korea remains divided with our complicity; Tel-Aviv persists in defying us in the Middle East despite all the relevant resolutions of our Organization on the tragic Arab- Israeli crisis; and the transnational companies continue constantly to undermine nationalist and progressive Governments.
118.	Furthermore, in spite of the international disarmament agreements that have been concluded the arms race continues both horizontally and vertically. Every year $300,000 million are thrown away on arms, to the detriment of the economic, social and cultural development of mankind.
119.	Clearly, the detente that is emerging in Europe cannot reassure us about the future of mankind. Peace is all-inclusive; it cannot apply merely to a certain region, still less to one group of States. It is global or it is nothing.
120.	Thus the detente in Europe, although essential to international security, is only one of its constituent elements. It must take its place as such within the framework of our general offensive in favor of universal peace. We must, of course, make every effort to bring it about and consolidate it. Political detente is uncertain as long as it is not accompanied by military detente.
121.	The continued strengthening of the awesome arsenals of the major nuclear Powers and the proliferation of bases of death throughout the world are not likely to create between States the climate of confidence that is indispensable for the establishment of a true dialog on the general, complete and controlled disarmament for which we hope.
122.	That is why the international agreements concluded thus far on this question do not bear on the substance of the problem but rather on its secondary aspects, thus permitting the vertical proliferation of this deadly weapon.
123.	The freeze of the negotiations on mutual and balanced reduction of forces in Central Europe is also the result of the insecurity prevailing in the world.
124.	The severe crises which persist in the Mediterranean region and in Asia more precisely in Cyprus, the Middle East and Korea are the detonators which could at any moment precipitate the holocaust which threatens mankind.
125.	We are thus perfectly aware of the grave danger to the world caused by these abscesses on the flanks of Europe and Asia.
126.	In regard to Cyprus, the Secretary-General must continue to offer his good offices to the parties, for the United Nations constitutes the most appropriate framework for the inter-communal talks which can only be successful if they are free from outside interference.
127.	The sovereignty of the State, the territorial integrity of the island and the policy of non-alignment of its Government must at all costs be safeguarded.
128.	It is under these conditions, and only under these conditions, that the people of Cyprus will achieve the peace it needs.
129.	Regarding the Middle East crisis, its settlement is dependent upon the unconditional withdrawal of Israel from all occupied Arab territories and the restoration to the Palestinian people of its homeland, which has been usurped by international Zionism.
130.	After having recognized in 1974 the right of the Palestinian people to self-determination, our Assembly must in the course of this session take the decisive step of implementing that decision. That is the only possible reply to the challenge which the Government of Tel Aviv has continued to present to the international community for 27 years.
131.	A return to peace in that region requires a global solution.
132.	The state of "neither war nor peace" which has prevailed in the Middle East since the October 1975 war carries within itself the seeds of a conflagration which could one day engulf the region.
133.	The year 1975 has certainly been a most eventful year. Its first half was marked particularly by the debacle of the aggressive forces in Indo-China.
134.	The longest and most murderous war of our time thus ended with the victory of the heroic Indo-Chinese peoples, who defended inch by inch the sacred soil of their homeland. The myth of material superiority has crumbled. The whole world has hailed the victory of the Vietnamese peoples as its own victory.
135.	Having now regained their liberty and independence, the latter are getting ready for the task of national reconstruction and the peaceful reunification of their homeland. The last wishes of the Father of the Nation, the great Ho Chi Minh, to whose memory my delegation pays a solemn tribute, have thus been realized.
136.	The United States of America, which has not yet recovered from its defeat in Indo-China, has thought of nothing better than to use its veto in the Security Council to block the admission of the Democratic Republic of Viet Nam and the Republic of South Viet Nam to the United Nations, to the surprise of all.
137.	The international climate today does not lend itself to "package deals", that impudent bargaining, a relic of the cold war, which it offers us.
138.	Moreover, the Seoul administration, which is maintaining itself by repressing democratic and popular forces, is not a Government representative of the southern part of Korea. It cannot therefore aspire to the same treatment as that accorded to the Democratic Republic of Viet Nam and the Republic of South Viet Nam, which are independent and sovereign States according to international law.
139.	Korea remains for the United Nations a country divided against the will of its people. All the resolutions which it has adopted on the question guarantee the unified character of the State and preserve its territorial integrity.
140.	Thus a United Nations Commission for the Reconstruction and Peaceful Reunification of Korea was established by one of the first decisions of our Organization on the crisis.
141.	Thus for our Organization to recognize that the Seoul administration meets the criteria for becoming a Member of the Organization, without the prior agreement of the Democratic People's Republic of Korea, would be to violate its own resolutions.
142.	There remains, in any case, a jurisprudence which is authoritative in the field and which has been applied recently.
143.	The fate of the puppet cliques of Seoul could not possibly be linked to that of the legal Governments of the Democratic Republic of Viet Nam and the Republic of South Viet Nam.
144.	As a guarantor of the territorial integrity of Korea, our Organization could not in conscience decide on its partition without denying itself, because that is in fact what is asked of it.
145.	The so-called universality invoked by the United States tojustify its bargaining has not deceived anyone.
146.	Recognition of the Seoul administration as having the character of a Member of our Organization will certainly not resolve the Korean crisis, as some would have us believe. The solution is essentially to be found in the withdrawal of the United Nations from that country and the transformation of the armistice into a true peace agreement. That is exactly what is proposed in the draft resolution which was submitted for the Assembly's consideration by a certain number of countries, including my own [see A/10191 and Add. 1-3].
147.	I should not like to close this part of my statement on the problems of peace and war without evoking the problem of colonialism, which constitutes one of the main factors of insecurity in Africa. This anachronistic phenomenon, after having suffered a certain setback in the 1960s, seemed to have become stabilized at the beginning of this decade.
148.	But with the overthrow of the Fascist and colonialist regime of Lisbon in April 1974, decolonization has taken a certain turn in Africa.
149.	Indeed, of four Territories under Portuguese domination, three have acceded to the status of sovereign State and are today full Members of our Organization. As to the fourth, Angola, the proclamation of whose independence has been set for 11 November, the situation is more and more alarming.
150.	The subtle play of foreign interference, which my Government deplores and condemns, has led to the radicalization of positions within the country and to the deterioration of the internal situation. In order to stop the continuing civil war, my delegation urgently appeals to the national liberation movements of Angola to transcend their differences and establish unity of action before the date fixed for the accession to independence of the country. Furthermore, it calls upon all States Members of our Organization to refrain from interfering in the internal affairs of this country and to respect its territorial integrity. There is no doubt that the Angolan people, which has paid dearly for its independence and liberty, during 14 years of struggle against the colonialist regimes of Salazar and Caetano, will be able to reconcile its differences and achieve unity in order to assume its responsibilities, on 11 November 1975.
151.	The independent State of the Comoros has been a member of the Organization of African Unity since the twelfth ordinary session of the Assembly of Heads of State and Government held at Kampala last July. Our Organization must take this fully into account and guarantee the independence and territorial integrity of that country.
152.	Despite some reasons for satisfaction in the field of decolonization, the African continent remains under occupation, in particular in the southern part by segregationist and colonialist regimes.
153.	In Azania and in Southern Rhodesia, the white minorities stubbornly pursue their policy of separate development, while in Namibia, a Territory under United Nations trusteeship, the racist regime of Pretoria organizes a masquerade of consultations in order to institutionalize the policy of apartheid and accelerate the process of annexation of the country to the segregationist State of South Africa.
154.	The United Nations must put an end to this situation and accept its responsibilities, in the face of these rebel regimes which openly flout the principles of the Charter.
155.	The delegation of Mali for its part reaffirms its unreserved support for the national liberation movements struggling throughout the world for the independence of their countries.
156.	The insecurity which characterizes the international situation is unfortunately also a feature of world economic policy. In fact, because of the injustice of the principles that govern economic relations among States, the world tends more and more to be divided in two the world of the poor and that of the wealthy. However, the latest energy and raw materials crisis revealed in good time the interdependence of States.
157.	No country, be it rich or poor, has escaped inflation or the consequent recession. The established order seems to be cracking under the pressure of the injustices and contradictions that characterize it.
158.	A special session was convened to save the world from the chaos which threatens it. That session concluded that it was necessary to establish a new international economic order which would be based on the equitable distribution of the world's income. I am speaking about the sixth special session which: was convened here in 1974 on the initiative of the non- aligned countries.
159.	The Declaration and the Program of Action adopted during that rescue session have been rejected by the industrialized market-economy countries which are trying to preserve the privileges they inherited from the old order.
160.	The seventh special session gave us an opportunity to explain our points of view on the problems of development and co-operation. My delegation voluntarily is quite willing not to reopen the debate on those questions as they have already been thoroughly examined.
161.	I shall simply limit myself then to mentioning here that after long and laborious negotiations, the seventh special session made possible the resumption of the dialog between the Northern and Southern Hemispheres on the establishment of a new international economic order.
162.	The United Nations of 1975 with its tendency towards universality is not the United Nations of the' 1950s. Today it cannot be content with arrangements that safeguard the interests of some of the Member
States to the detriment of the great majority of the international community.
163.	Confrontation has only narrowly been avoided. The thirtieth session gives us an opportunity to continue the dialog and to envisage broader international negotiations which should allow us to lay the foundations of a new international economic order. We must be able to overcome our limitations in order to control and direct events and to assume full responsibility for the evolution of our society.
164.	Thirty years for a man, just as for an organization like ours, is the threshold of maturity. At that age the errors of adolescence can no longer be permitted. That is what we proved at the seventh special session. Our Organization will have to approach a new phase of its existence with the same spirit of joint responsibility if we really wish to meet the challenges the world is facing at this decisive phase of its evolution. That is, at any rate, the price of our salvation. It is up to the Assembly to speak,



